OPINION — AG — QUESTION 1: WOULD THE BOARD UNDER AUTHORITY OF THE OKLAHOMA ALCOHOLIC BEVERAGE CONTROL ACT BE AUTHORIZED TO ADOPT SUBSECTION (B) OF THE PROPOSED RULE WHICH WOULD REQUIRE ALL LICENSED WHOLESALERS TO FILL AND SHIP ORDERS TO ALL LICENSED RETAILERS REGARDLESS OF THE QUANTITY ORDERED? — YES  QUESTION 2: WOULD THE BOARD BE AUTHORIZED UNDER THIS ACT TO REQUIRE EACH WHOLESALER TO MAKE ADDITIONAL CHARGE FOR RE PACKAGING AND SERVICE IN CONNECTION WITH SALES IN QUANTITIES OF LESS THAN A CASE? — NO  CITE:  37 O.S. 1961 536 [37-536], (JOSEPH MUSKRAT)